 UNITED STATES OF AMERICABEFORE THE NATIONAL LABOR RELATIONS BOARDIn the Matter Of WESTINGHOUSE ELECTRIC & MANUFACTURING COM-PANY (METER DIVISION)andNEWARK WESTINGHOUSESALARIEDEMPLOYEESASSOCIATIONCaseNo. R-2706CERTIFICATIONOF REPRESENTATIVESSeptember11, 1941On July 19, 1941, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.'Pursuant to the Direction of Election an election by secret ballot wasconducted on August1, 1941,under the direction and supervision ofthe Regional Directorfor theSecond Region(New York City).On August 21, 1941,the Regional Director,acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, issued and duly served upon theparties an Election Report.No objections to the conduct of theballot or the Election Report haye been filedby any ofthe parties.As to the ballotingand the results thereof,the Regional Directorreported as follows:Total number Eligible to Vote____________________________416Total number of Ballots cast_____________________________398Total number of Valid Votes____________________________398Total number of Votes in favor of Newark WestinghouseSalaried Employees Association__________________________165Total number of Votes in favor of Local 426, United Elec-trical,Radio,&Machine Workers of America ------------217Total number of Votes in favor of neither organization----_16Total number of Blank, Void,or Challenged Ballots________0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, 49Stat. 449, and pursuantto ArticleIII, Sections 8 and9,ofNational Labor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that Local 426,United Electrical,Radio,& Machine Workers of America has been designated and selected bya majority of the salaried employees of Westinghouse Electric andManufacturingCompany(MeterDivision)at its Newark, New133 N. L.R. B. 605.35 N. L. R. B., No. 72.348 WESTINGHOUSE ELECTRIC MANUFACTURING COMPANY349Jersey, plant, excluding supervisory employees, guards, the medicaldepartment, the personnel and suggestion interviewers of the personneldepartment, the manufacturing engineers, the secretary and assistantsecretary to the auditor, and the secretaries to the following : themeter-division manager, the sales manager, the engineering manager,the superintendent, the assistant superintendent, and the supervisorof industrial relations, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of the Act,Local 426, United Electrical, Radio & Machine Workers of Americais the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.